DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 5/4/2022 has been entered.
Formal Matters
Applicant’s amendment and response dated 5/4/2022, which amended claim 18, and added new claim 39, has been entered.  Claims 18-39 are pending.  Claims 1-17 were previously cancelled.  Claims 33-35 have been withdrawn as being directed to a non-elected invention.  Claims 18-32 and 36-39 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.  

Claim Rejection - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 18-32 and 36-39 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu et al. (U.S. PGPUB 2011/0008303; 2011; cited in the IDS dated 2/7/2019), further in view of Price et al. (WO 2016/172686; Publication date: 10/27/2016; cited in the IDS dated 2/7/2019) and Hong et al. (Food Science Biotechnology, Vol. 23, No. 3, pp. 983-990; 2014; cited in the IDS dated 2/7/2019).  This rejection has been maintained and made for new claim 39.
Regarding claims 18, 23, 31, 32 and 36-39, Liu teaches methods for treating and preventing methicillin-resistant Staphylococcus aureus (MRSA) and/or methicillin-sensitive Staphylococcus aureus (MSSA) colonization with a non-pathogenic bacteria (Abstract; paragraphs 16 and 20). Liu teaches that the non-pathogenic bacteria can be Staphylococcus epidermidis or other coagulase negative Staphylococcus, where the coagulase negative Staphylococcus colonized host surface may obstruct subsequent colonization by MRSA, thus eliminating or at the least substantially reducing the colonization, transmission and infection of MRSA (paragraph 22).  Liu also teaches that the non-pathogenic bacteria can be Corynebacterium (paragraph 23).  
Liu teaches that after pretreating with an antibiotic, the subject is treated with non-pathogenic bacteria such as Corynebacterium and Staphylococcus epidermidis by applying the bacteria to the subject (paragraph 20).  In view of the antibiotic being used as a pretreatment and is not administered at the same time as the composition during treatment, Liu is teaching a method where an antibiotic is not administered during the method, which reads on instant claim 39.   
Liu teaches that a kit containing the composition can comprise diluents, buffers, or pharmaceutically acceptable carriers (i.e., interpreted as a pharmaceutically acceptable excipient; paragraph 30).  
Liu also teaches administering the composition to the nares of the subject in need thereof (paragraph 34).  The surface the composition can be applied to can also be the skin of the subject (paragraph 13).
Liu further teaches that with regard to the subject, treatment and treating refer to both therapeutic treatment and prophylactic or preventative measures, wherein the object is to eliminate and/or reduce the rate of MRSA/MSSA colonization, transmission and infection (paragraphs 15, 28 and 30; i.e., where the subject is colonized by S. aureus, risk of being colonized by S. aureus or where the occurrence of colonization by S. aureus is reduced).  Those in need of treatment include those already with the disorder as well as those prone to contract the infection or those in whom the infection is to be prevented (paragraphs 15, 28 and 30; i.e., where the subject is colonized by S. aureus, risk of being colonized by S. aureus or where the occurrence of colonization by S. aureus is reduced).  
Regarding claims 20-22 and 24, Liu teaches that the composition comprises non-pathogenic bacteria at 5×108 cfu per dose (paragraph 36).
Regarding claim 28, Liu also teaches that the composition can be in dissolved, dehydrated, or lyophilized form (paragraph 31), where in view of the kit components above, the composition is reconstituted with an excipient prior to administration (paragraph 31).  
Although Liu teaches the above, Liu does not explicitly teach the pharmaceutically acceptable excipient and the Staphylococcus pasteuri in the composition.  Further, Liu does not teach the species of Corynebacterium, a lyoprotectant and the type of formulation.
Regarding claims 18, 19, 31 and 36-38, Price teaches methods of reducing colonization of a subject's anterior nares and/or nasal cavity by a microorganism (e.g., Staphylococcus aureus, a MRSA), where the method may include administering a pharmaceutical composition comprising a therapeutically effective amount of at least one (i.e., one or more) probiotic organism and at least one pharmaceutically acceptable carrier to a subject (e.g., a human, cow, horse, pig, sheep, goat, dog, cat, or rodent; paragraphs 7, 20 and 22).  Price also teaches that the compositions and methods can be used to control, treat, reduce, eliminate, and/or prevent the colonization of the anterior nares and/or nasal cavity of a subject by an organism (Staphylococcus aureus; paragraphs 18 and 19; i.e., where the subject is colonized by S. aureus, risk of being colonized by S. aureus or where the occurrence of colonization by S. aureus is reduced).  The probiotic can be a Corynebacterium (e.g., Corynebacterium accolens, C. afermentans, C. amycolatum, C. glutamicum, C. propinquum, and C. pseudodiphtheriticum; paragraph 26). 
Regarding claims 18, 26, 27, 29 and 30, Price teaches the composition can be in the form of a solid, liquid, sol or gel (the compositions comprises a gelling agent; paragraph 28).  The physical form of the composition may affect the route of administration and one skilled in the art would know to choose a route of administration that takes into consideration both the physical form of the at least one probiotic organism and the desired result (e.g., reduced colonization of the anterior nares and/or nasal cavity; paragraph 28).  Price also teaches that the pharmaceutical composition includes a pharmaceutically acceptable carrier, where the carriers includes any liquid, solid, semisolid, gel, aerosol or anything else that may be combined with the active pharmaceutical agent to aid in its administration (paragraph 31).  Examples include diluents, adjuvants and excipients, which can include gelatin, starch, lactose or dextrins, sucrose and glycerin (i.e., an excipient that is a lyoprotectant, a lyophylate; paragraph 31).  Price teaches that the pharmaceutical composition may take any of a number of formulations depending on the physicochemical form of the composition and the type of administration (e.g., solutions, suspensions, emulsions, lyophylates, or any other formulation now known or yet to be disclosed; paragraph 32). 
Regarding claim 18, Hong teaches that antimicrobial activities of staphylococci isolated from vegetables in Korea against Staphylococcus aureus were investigated (Abstract).  Hong teaches that the genus Staphylococcus contains more than 30 species, including Staphylococcus aureus and coagulase-negative Staphylococcus such as Staphylococcus epidermidis and Staphylococcus pasteuri (page 983, column 1, paragraph 1, to column 2, paragraph 1).  
As noted, Hong teaches Staphylococcus epidermidis and Staphylococcus pasteuri are coagulase-negative.
Hong teaches that coagulase-negative staphylococci (CNS) isolates with antimicrobial activities against Staphylococcus aureus were identified to include Staphylococcus pasteuri and Staphylococcus epidermidis (Abstract).  
A person of ordinary skill in the art would have been motivated to combine the teachings of Liu, Price and Hong for a method to treat Staphylococcus aureus colonization in a subject in need thereof since both Liu and Price teach methods of administering pharmaceutical compositions comprising probiotics such as  Corynebacterium and Staphylococcus epidermidis to a subject, where Liu also teaches that the probiotic can be Staphylococcus epidermidis or other coagulase negative Staphylococcus, Price further teaches species of Corynebacterium that can be utilized, as well as pharmaceutical excipients and formulations that can be used, while Hong teaches known coagulase negative Staphylococcus such as Staphylococcus pasteuri, that have known antimicrobial activity against Staphylococcus aureus.
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Liu, Price and Hong for a method to treat Staphylococcus aureus colonization in a subject in need thereof since in doing so would provide advantages to both Liu and Price by expanding the type of anti-microbial non-pathogenic bacteria (and species) to the compositions (as well as the type of excipients and composition formulations) in order to treat against Staphylococcus aureus colonization in a subject in need thereof.
It is submitted that based on the above, the use of antimicrobial non-pathogenic bacterial compositions to treat Staphylococcus aureus colonization in a subject in need thereof, is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the methodologies taught within Liu (i.e., methods for treating and preventing MRSA and/or MSSA colonization with a non-pathogenic bacteria such as Staphylococcus epidermidis or other coagulase negative Staphylococcus, and Corynebacterium) with the methodologies in Price (i.e., methods of reducing Staphylococcus aureus colonization of a subject's anterior nares and/or nasal cavity by administering a formulated pharmaceutical composition comprising a Corynebacterium species and at least one pharmaceutically acceptable carrier to a subject) and Hong (i.e., coagulase-negative staphylococci (CNS) isolates with antimicrobial activities against Staphylococcus aureus were identified to include Staphylococcus pasteuri, and Staphylococcus epidermidis) for the purpose of maximizing the benefits of known antimicrobial compositions in methods to treat Staphylococcus aureus colonization in a subject in need thereof.  Combinations of multiple products (i.e., known commensal antimicrobial non-pathogenic bacterial compositions comprising Staphylococcus pasteuri, Corynebacterium and Staphylococcus epidermidis to treat Staphylococcus aureus colonization in a subject) each known to have the same effect (i.e., antimicrobial activities against Staphylococcus aureus - MRSA and/or MSSA colonization within a subject) to produce a final product (i.e., a formulated pharmaceutical composition comprising a therapeutically effective amount of Staphylococcus pasteuri, Corynebacterium and Staphylococcus epidermidis in a method to treat Staphylococcus aureus colonization of a subject's anterior nares and/or nasal cavity) having the same effect (i.e., control, treat, reduce, eliminate, and/or prevent the colonization of the anterior nares and/or nasal cavity of a subject by Staphylococcus aureus) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
It is noted that the wherein statement within claim 18 (i.e., “wherein said pharmaceutical composition reduces the colonization of Staphylococcus aureus in the subject”) is reciting the intended result of the step of administering the effective amount of the pharmaceutical composition comprising at least one Corynebacterium species, Staphylococcus pasteuri, and a pharmaceutically acceptable recipient to treat Staphylococcus aureus colonization in a subject.  Further describing the intended result of a method step positively recited does not further limit the claims (see MPEP § 2111.04).
With regard to the concentrations within claims 20-22 and 24, the combined teachings Liu, Price and Hong provide for such ranges for the bacteria in the composition.
With regard to claim 25 and the ratio of Corynebacterium to Staphylococcus pasteuri to Staphylococcus epidermidis, it would have been within the purview of one of ordinary skill in the art to combine the bacteria at least in equal amounts (i.e., a formulation ratio of 1:1:1) as a matter of routine experimentation. 
In view of the above, regardless, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments

Applicant’s arguments (Reply, pages 6-7) have been fully considered and found not persuasive.  The response to arguments from the Final Office Action dated 11/8/2021 are expressly incorporated herein.
As noted in the rejection, the combined teachings from Liu, Price and Hong teach the limitations within the instant claims.  A person of ordinary skill in the art would have been motivated to combine the teachings of Liu, Price and Hong for a method to treat Staphylococcus aureus colonization in a subject in need thereof since both Liu and Price teach methods of administering pharmaceutical compositions comprising probiotics such as Corynebacterium and Staphylococcus epidermidis to a subject, where Liu also teaches that the probiotic can be Staphylococcus epidermidis or other coagulase negative Staphylococcus, Price further teaches species of Corynebacterium that can be utilized, as well as pharmaceutical excipients and formulations that can be used, while Hong teaches known coagulase negative Staphylococcus such as Staphylococcus pasteuri, that have known antimicrobial activity against Staphylococcus aureus.
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Liu, Price and Hong for a method to treat Staphylococcus aureus colonization in a subject in need thereof since in doing so would provide advantages to both Liu and Price by expanding the type of anti-microbial non-pathogenic bacteria (and species) to the compositions (as well as the type of excipients and composition formulations) in order to treat against Staphylococcus aureus colonization in a subject in need thereof.
As noted, it is submitted that based on the above, the use of antimicrobial non-pathogenic bacterial compositions to treat Staphylococcus aureus colonization in a subject in need thereof, is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the methodologies taught within Liu (i.e., methods for treating and preventing MRSA and/or MSSA colonization with a non-pathogenic bacteria such as Staphylococcus epidermidis or other coagulase negative Staphylococcus, and Corynebacterium) with the methodologies in Price (i.e., methods of reducing Staphylococcus aureus colonization of a subject's anterior nares and/or nasal cavity by administering a formulated pharmaceutical composition comprising a Corynebacterium species and at least one pharmaceutically acceptable carrier to a subject) and Hong (i.e., coagulase-negative staphylococci (CNS) isolates with antimicrobial activities against Staphylococcus aureus were identified to include Staphylococcus pasteuri, and Staphylococcus epidermidis) for the purpose of maximizing the benefits of known antimicrobial compositions in methods to treat Staphylococcus aureus colonization in a subject in need thereof.  
Combinations of multiple products (i.e., known commensal antimicrobial non-pathogenic bacterial compositions comprising Staphylococcus pasteuri, Corynebacterium and Staphylococcus epidermidis to treat Staphylococcus aureus colonization in a subject) each known to have the same effect (i.e., antimicrobial activities against Staphylococcus aureus - MRSA and/or MSSA colonization within a subject) to produce a final product (i.e., a formulated pharmaceutical composition comprising a therapeutically effective amount of Staphylococcus pasteuri, Corynebacterium and Staphylococcus epidermidis in a method to treat Staphylococcus aureus colonization of a subject's anterior nares and/or nasal cavity) having the same effect (i.e., control, treat, reduce, eliminate, and/or prevent the colonization of the anterior nares and/or nasal cavity of a subject by Staphylococcus aureus) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
With regard to Applicant’s arguments of unexpected results (i.e., unexpected synergistic effects; Reply, pages 6-7), Applicant’s arguments are not persuasive for reasons of record (expressly incorporated herein).
As noted previously, Applicant’s arguments were analyzed in view of MPEP § 716.02(c), where evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.  In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness (MPEP § 716.02(c)).  Also noted in MPEP § 716.02(c), “[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
As previously noted, the unexpected results are not persuasive in view of rejection above since the results provided by Applicant are not unexpected in that the combined teachings of Liu, Price and Hong teach such bacterial combination compositions treat S. aureus infections.  In addition to the rationale for obviousness and in view of In re Kerkhoven (626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980); MPEP2144.06) it was also noted that the combinations of multiple products (i.e., known commensal antimicrobial non-pathogenic bacterial compositions comprising Staphylococcus pasteuri, Corynebacterium and Staphylococcus epidermidis to treat Staphylococcus aureus colonization in a subject) each known to have the same effect (i.e., antimicrobial activities against Staphylococcus aureus - MRSA and/or MSSA colonization within a subject) to produce a final product (i.e., a formulated pharmaceutical composition comprising a therapeutically effective amount of Staphylococcus pasteuri, Corynebacterium and Staphylococcus epidermidis in a method to treat Staphylococcus aureus colonization of a subject's anterior nares and/or nasal cavity) having the same effect (i.e., control, treat, reduce, eliminate, and/or prevent the colonization of the anterior nares and/or nasal cavity of a subject by Staphylococcus aureus) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
With regard to the data, Applicant’s arguments are not persuasive for reasons of record.  As previously noted Applicant’s arguments are not in commensurate in scope of the claims.  As indicated in claim 18, the claim requires administering a composition comprising at least one Corynebacterium and Staphylococcus pasteuri, and an excipient (see also the discussion regarding the newly added wherein statement above; expressly incorporated herein). 
With regard to Applicant’s argument that the analysis runs contrary to what is in the specification (Reply, page 7) this is not persuasive for reasons of record, where the analysis was based on the data from the specification (see pages 14-16 of the Final Office Action dated 11/8/2021; expressly incorporated herein).
As noted previously, the combined teachings of Liu, Price and Hong in view of the rationales for obvious and In re Kerkhoven (626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980); MPEP2144.06), a person of ordinary skill in the art would have had a reasonable expectation for success that the combined prior art species (which includes the same species as Applicant) would have some (or same) type of efficacy since the prior art teaches that the bacterial species are effective in treating S. aureus infections.
Given the strength of the prima facie obviousness showing above, the evidence unexpected results was inadequate to overcome a final conclusion of obviousness.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631